Per Curiam:

The petition for writ of certiorari is granted. The power of the Court of Appeals in reviewing the order of the Federal Power Commission was exhausted when it held that the Commission had authority under § 7 (c) and (e) of the Natural Gas Act to issue certificates of public convenience and necessity of limited duration. Securities and Exchange Commission v. Chenery Corp., 318 U. S. 80. The judgment is therefore reversed and the case is remanded to the United States Court of Appeals for the Tenth Circuit for remand to the Commission with directions to consider the applications on their merits. The Commission, now agreeing with the Court of Appeals as to its authority, agrees to this disposition of the case.
Mr. Justice Clark took no part in the consideration or decision of this case.